DETAILED ACTION
The Action is responsive to Applicant’s Application filed October 26, 2020.
Please note claims 1-18 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed October 26, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed March 24, 2022 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 10-11, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US Pub. No. 2021/0141804)

Regarding claim 1, Liu teaches a computer-implemented method comprising:
‘performing a first synchronization operation for a blockchain node of a plurality of blockchain nodes of a blockchain network, the first synchronization operation comprising the blockchain node receiving blockchain history data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network and storing the blockchain history data in one or more digital data repositories’ as a first step in synchronization where a target node refers to a node that needs to perform data synchronization in a distributed system, for example, any node in a blockchain system and obtaining historical data information of the adjacent nodes connected to the target node and storing the data (¶0038-44); 
‘determining that the blockchain history data satisfies one or more validation criteria’ as verifying validity of the stored data (¶0109)
‘creating a new blockchain node of the blockchain network, the new blockchain node configured to retrieve the blockchain history data from the one or more digital data repositories and replicate the blockchain history data for the new blockchain node, the new blockchain node existing in an unsynchronized state’ as a newly added node needing to synchronize block data in the blockchain system to obtain blockchain history data (¶0044-49)
‘performing a second synchronization operation for the new blockchain node of the blockchain network, the second synchronization operation comprising the new blockchain node receiving blockchain update data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network resulting in converting the new blockchain node to a synchronized state’ as the new node continuously receiving updates from one or more nodes in the blockchain network to fully synchronize the block data (¶0044-49)

Regarding claim 2, Liu teaches ‘wherein the blockchain history data comprises a plurality of blocks that represent a history of blocks of the blockchain network’ (¶0044)

Regarding claim 7, Liu teaches ‘wherein the blockchain update data comprises one or more blocks of a blockchain maintained by the blockchain network that, when combined with the blockchain history data, convert the new blockchain node to a synchronized state’ as the new node continuously receiving updates from one or more nodes in the blockchain network to fully synchronize the block data (¶0044-49)

Regarding claim 10, Liu teaches a computer system comprising:
‘one or more processors’ (¶0030)
‘one or more memories storing instructions which, when executed by the one or more processors (¶0030), cause:
performing a first synchronization operation for a blockchain node of a plurality of blockchain nodes of a blockchain network, the first synchronization operation comprising the blockchain node receiving blockchain history data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network and storing the blockchain history data in one or more digital data repositories’ as a first step in synchronization where a target node refers to a node that needs to perform data synchronization in a distributed system, for example, any node in a blockchain system and obtaining historical data information of the adjacent nodes connected to the target node and storing the data (¶0038-44); 
‘determining that the blockchain history data satisfies one or more validation criteria’ as verifying validity of the stored data (¶0109)
‘creating a new blockchain node of the blockchain network, the new blockchain node configured to retrieve the blockchain history data from the one or more digital data repositories and replicate the blockchain history data for the new blockchain node, the new blockchain node existing in an unsynchronized state’ as a newly added node needing to synchronize block data in the blockchain system to obtain blockchain history data (¶0044-49)
‘performing a second synchronization operation for the new blockchain node of the blockchain network, the second synchronization operation comprising the new blockchain node receiving blockchain update data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network resulting in converting the new blockchain node to a synchronized state’ as the new node continuously receiving updates from one or more nodes in the blockchain network to fully synchronize the block data (¶0044-49)

Regarding claim 11, Liu teaches ‘wherein the blockchain history data comprises a plurality of blocks that represent a history of blocks of the blockchain network’ (¶0044)

Regarding claim 16, Liu teaches ‘wherein the blockchain update data comprises one or more blocks of a blockchain maintained by the blockchain network that, when combined with the blockchain history data, convert the new blockchain node to a synchronized state’ as the new node continuously receiving updates from one or more nodes in the blockchain network to fully synchronize the block data (¶0044-49)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No. 2021/0141804) further in view of Hagimura (US Pub. No. 2020/0250656)

Regarding claim 3, Liu fails to explicitly teach ‘wherein the one or more validation criteria comprises at least one of: determining that the blockchain history data is executable and non-corrupt; determining that the blockchain history data is updatable by a blockchain node; or determining that the blockchain history data is stored in a predetermined format.’
Hagimura teaches ‘wherein the one or more validation criteria comprises at least one of: determining that the blockchain history data is executable and non-corrupt; determining that the blockchain history data is updatable by a blockchain node; or determining that the blockchain history data is stored in a predetermined format.’ (¶0078
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hagimura’s would have allowed Liu’s to improve management of virtual currency (¶0004)
	
	
Regarding claim 4, Hagimura teaches further comprising:
‘determining that the blockchain data does not satisfy the one or more validation criteria and in response, setting a state of the blockchain history data to invalid; wherein the new blockchain node of the blockchain network is configured to retrieve the blockchain history data in response to determining that the state of the blockchain history data is set to valid’ (¶0078)

Regarding claim 12, Liu fails to explicitly teach ‘wherein the one or more validation criteria comprises at least one of: determining that the blockchain history data is executable and non-corrupt; determining that the blockchain history data is updatable by a blockchain node; or determining that the blockchain history data is stored in a predetermined format.’
Hagimura teaches ‘wherein the one or more validation criteria comprises at least one of: determining that the blockchain history data is executable and non-corrupt; determining that the blockchain history data is updatable by a blockchain node; or determining that the blockchain history data is stored in a predetermined format.’ (¶0078
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Hagimura’s would have allowed Liu’s to improve management of virtual currency (¶0004)
	
	
Regarding claim 13, Hagimura teaches further comprising:
‘determining that the blockchain data does not satisfy the one or more validation criteria and in response, setting a state of the blockchain history data to invalid; wherein the new blockchain node of the blockchain network is configured to retrieve the blockchain history data in response to determining that the state of the blockchain history data is set to valid’ (¶0078)


Claim(s) 6, 8-9, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No. 2021/0141804) further in view of Treat et al. (US Pub. No. 2020/0328888)

Regarding claim 6, Liu fails to explicitly teach ‘wherein the unsynchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is not up to date with respect to the blockchain network’
Treat teaches ‘wherein the unsynchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is not up to date with respect to the blockchain network’ (¶0028)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Treat’s would have allowed Liu’s to maintain cohesive sharing, synchronization and transferring of information (¶0003)

Regarding claim 8, Treat teaches ‘wherein the synchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is up to date with respect to the blockchain network.’ (¶0028)

Regarding claim 9, Liu and Treat teach further comprising:
‘creating an additional blockchain node of the blockchain network, the additional blockchain node configured to retrieve the blockchain history data from the one or more digital data repositories and replicate the blockchain history data for the additional blockchain node, the additional blockchain node existing in an unsynchronized state’ as a newly added node needing to synchronize block data in the blockchain system to obtain blockchain history data (Liu ¶0044-49)
‘performing a third synchronization operation for the additional blockchain node of the blockchain network, the third synchronization operation comprising the additional blockchain node receiving blockchain update data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network resulting in converting the additional blockchain node to a synchronized state’ (Treat ¶0028)


Regarding claim 15, Liu fails to explicitly teach ‘wherein the unsynchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is not up to date with respect to the blockchain network’
Treat teaches ‘wherein the unsynchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is not up to date with respect to the blockchain network’ (¶0028)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Treat’s would have allowed Liu’s to maintain cohesive sharing, synchronization and transferring of information (¶0003)

Regarding claim 17, Treat teaches ‘wherein the synchronized state of the new blockchain node of the blockchain network indicates that the new blockchain node is up to date with respect to the blockchain network.’ (¶0028)

Regarding claim 18, Liu and Treat teach further comprising:
‘creating an additional blockchain node of the blockchain network, the additional blockchain node configured to retrieve the blockchain history data from the one or more digital data repositories and replicate the blockchain history data for the additional blockchain node, the additional blockchain node existing in an unsynchronized state’ as a newly added node needing to synchronize block data in the blockchain system to obtain blockchain history data (Liu ¶0044-49)
‘performing a third synchronization operation for the additional blockchain node of the blockchain network, the third synchronization operation comprising the additional blockchain node receiving blockchain update data from one or more blockchain nodes of the plurality of blockchain nodes of the blockchain network resulting in converting the additional blockchain node to a synchronized state’ (Treat ¶0028)

Allowable Subject Matter
Claim 5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166